UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          6/3/2021


  De Lage Landen Financial Services, Inc.,

                        Plaintiff,
                                                                                21-cv-02519 (AJN)
                 –v–
                                                                                      ORDER
  Bookit Operating LLC,

                        Defendant.



ALISON J. NATHAN, District Judge:

       Because the Plaintiff has not yet served the Defendant, the initial pretrial conference is

adjourned to July 2, 2021 at 3:45 P.M.



       SO ORDERED.

 Dated: June 3, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 1
